department of the treasury internal_revenue_service washington d c number release date cc dom fs fi p tl-n-4364-99 uilc date internal_revenue_service national_office field_service_advice memorandum for from district_counsel deborah a butler assistant chief_counsel cc dom fs subject sec_475 - mark-to-market this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y z year year years date date issue s whether x’s retail and wholesale installment receivables are customer paper for purposes of sec_1_475_c_-1 whether x must obtain the consent of the commissioner before it changes its method_of_accounting to comply with sec_475 if that change is made after year conclusions based upon the facts available we believe x may be holding securities that are both customer paper and noncustomer paper for sec_475 purposes if additional facts support this conclusion then x was not required to elect out of the exception for sellers of nonfinancial goods and services customer paper exception to be subject_to sec_475 additional facts need to be developed to determine whether x applied the sec_475 mark-to-market method for year if x did so it was entitled to an automatic consent to use that method for year and subsequent years if however x did not use the mark-to-market method in year it is required to request the commissioner’s consent to change its method to comply with sec_475 for years and subsequent years facts corporation x is a financial services subsidiary of corporation y y is in the business of manufacturing z x has a portfolio of retail installment receivables and wholesale installment receivables the retail installment receivables are installment loans to customers who purchased z from various dealers the wholesale installment receivables are loans made by x to dealers to finance their purchase of z for sale to retail customers x’s year return showed no evidence that x marked to market any of its securities x however represents that it applied the sec_475 mark to market principles for its year sec_1 and securities but had no adjustment to income in addition on date x made a protective identification that identified all securities as held for investment and thus not subject_to mark-to-market other than the retail and wholesale installment receivables sec_475 revrul_97_39 1997_2_cb_62 holding for its years x marked to market its portfolios of installment receivables x filed no form_3115 in response to an information_document_request x claims that it was not required to file a form_3115 since the legislative_history of sec_475 provides for an automatic consent to change to the mark-to-market method for a taxpayer who became a dealer of securities in for purposes of sec_475 none of the returns filed for years attached a statement electing out of the mark to market exception for customer paper or negligible sales on date x filed an informal refund claim the basis for the claim is a significant increase in the write downs to market for the years law and analysis sec_475 generally requires a dealer_in_securities to account for its securities on a mark-to-market method_of_accounting it provides that for any security which is not inventory in the hands of the dealer and which is held at the close of any taxable_year the dealer shall recognize gain_or_loss as if the security were sold for its fair_market_value on the last business_day of the taxable_year sec_475 defines a dealer_in_securities as a taxpayer who either regularly purchases securities from or sells securities to customers in the ordinary course of its trade_or_business or regularly offers to enter into assume offset assign or otherwise terminate positions in securities with customers in the ordinary course of a trade_or_business sec_1_475_c_-1 provides that whether a taxpayer is transacting business with customers is determined on the basis of all the facts and circumstances sec_475 defines the term security to include a note bond debenture or other evidence_of_indebtedness assuming x is not subject_to the exception of sec_1_475_c_-1 discussed below x qualifies as a dealer_in_securities under sec_475 x regularly provides financing to either dealers for their entire floor_plan of z or to customers who have purchased z from dealers x is transacting business with customers in the ordinary course of its business sec_1 c - b generally excludes from the dealer definition a taxpayer who would not be a dealer_in_securities but for its purchase and sale of debt instruments that are customer paper the regulations define a debt_instrument as customer paper if the person’s principal activity is selling nonfinancial goods or providing nonfinancial services the debt_instrument was issued by a purchaser of goods or services at the time of the purchase of those goods or services in order to finance the purchase and at all times since the debt_instrument was issued it has been held either by the person selling those goods or services or by a member of the same consolidated_group as that person sec_475 was added for tax years ending on or after date and it removes trade receivables from the definition of security for sec_475 purposes we are uncertain whether the purchaser of the z obtains financing directly from x or whether the dealer originally finances the purchase and then sells or assigns the loans to x sec_1_475_c_-1 ii and iii under sec_1 c -1 b i a taxpayer may elect to waive the customer paper exception the regulations provide that a taxpayer may file a statement identifying itself by name and taxpayer number stating that it is electing not to be governed by exception for sellers of nonfinancial goods and services for tax years ending on a certain date and for all subsequent years the waiver may also be elected for a year ending on or before date by attaching a statement to an amended_return filed not later than date see revrul_97_39 holding an election under sec_1_475_c_-1 also is deemed to be an election to waive the exemption from application of sec_475 provided by sec_1_475_c_-1 for taxpayers with negligible sales of securities see revrul_97_39 holdings and revproc_97_43 1997_2_cb_494 provides the procedures for a taxpayer to obtain the automatic consent of the commissioner to change its method_of_accounting to reflect this application of sec_475 as a result of making an election under sec_1_475_c_-1 the enabling statute of the omnibus reconciliation act of section c provided for the automatic consent for a change in method_of_accounting for taxpayers who became a dealer for the taxable_year that includes date merely by virtue of the passage of the act and who accounted for securities as a dealer under sec_475 on its original return for that year consent for any other changes of method to comply with sec_475 must be obtained either on a taxpayer-by-taxpayer basis or as part of an automatic consent contained in published guidance see revrul_97_39 holding the incoming request assumed that all of the receivables were customer paper and thus the customer paper exception in sec_1 c -1 b would apply we believe however the primary issue is whether in fact all of the receivables meet the definition of customer paper customer paper as defined in the regulations requires that x’s principal activity be selling or providing nonfinancial goods or services x is in the business of providing financial services loans financing for the purchase of z the wholesale installment receivables are more likely to be customer paper than the retail installment receivables because of the nature of the transaction x provides the financing for the purchase of dealers’ entire floor plans x is a subsidiary of y y is the manufacturer of the z if the dealers purchase their floor plans from y x’s principal activity can be deemed to be providing nonfinancial goods because x and y are related parties thus x meets the first requirement for customer paper x also meets the second requirement since the financing was issued to purchase the automobile floor plans the third requirement is that the debt_instrument was held at all times since it was issued by x or a member of the same consolidated_group if that requirement is met then the wholesale installment receivables are customer paper further factual development will determine whether x meets this requirement the retail installment receivables do not appear to be x’s customer paper x provides loans to purchasers of z unlike the wholesale receivables the z can not be deemed purchased from x since the customer directly purchased the z from dealers therefore the retail installment receivables apparently are not customer paper and are securities subject_to sec_475 sec_475 b and c provide that the mark-to-market requirement of sec_475 does not apply to any security held for investment certain securities that are not held_for_sale and any security that is a hedge of an item that is not subject_to the mark-to-market rules further under sec_475 a security is not treated as described in sec_475 b or c unless it is clearly identified in the dealer’s records as being described in such subparagraph before the close of the day on which it was acquired originated or entered into or such other time as the secretary may by regulations prescribe an exception to this same day identification rule is contained in holding of revproc_97_39 assuming not all of the receivables at issue are customer paper the exception of sec_1 c -1 b would not be available to x once a taxpayer is determined to be a dealer_in_securities sec_475 a requires that all securities must be marked to market unless they had specifically been identified as not subject_to sec_475 under sec_475 x had identified under sec_475 all of its securities on its date security identification except for the receivables at issue therefore x is subject_to sec_475 without having to elect out of the customer paper exception it is not clear whether x applied the sec_475 mark-to-market method for year the service has taken the position that if a taxpayer did not change its method to mark-to-market for the year under the automatic consent provided by the statute any later changes would require the commissioner’s consent or be subject_to other automatic consent requirements contained in published guidance see revrul_97_39 pincite holdings and if x did not apply the mark-to-market method for year it must obtain the commissioner’s consent before it can change to that method in later years it is our understanding that no form_3115 was filed for later years case development hazards and other considerations this case needs additional factual development we recommend that you confirm whether the wholesale installment receivables are solely for the financing of dealer floor plans and whether the dealers purchased the z from y for those receivables if the z are not purchased from y these receivables can not be customer paper in addition you need to confirm that these receivables have been held by x at all times since their issuance our conclusion that x is a dealer under sec_475 would not change if the wholesale installment receivables are not customer paper x would still be buying securities under sec_475 however it could be important to know whether the customer paper requirements are met if the retail installments receivables are not as described if further factual development established that the retail receivables were customer paper then x might hold only customer paper and x would have had to properly elect out of the customer paper exception before it could use the mark-to -market method of sec_475 however we do not believe that to be the situation based upon our discussions with you in addition you should clarify whether x did use the mark-to-market method for year if so automatic consent would be granted for year and subsequent years if x did not use the mark-to-market method the commissioner’s consent would be required before x could use that method in subsequent years the following should be helpful in resolving this question please call if you have any further questions by carol p nachman special counsel financial institutions products branch cc
